Name: 2006/827/EC: Decision of the European Parliament of 27Ã April 2006 on the closure of the accounts of the European Monitoring Centre on Racism and Xenophobia for the financial year 2004
 Type: Decision
 Subject Matter: budget;  accounting;  EU institutions and European civil service
 Date Published: 2006-12-06

 6.12.2006 EN Official Journal of the European Union L 340/81 DECISION OF THE EUROPEAN PARLIAMENT of 27 April 2006 on the closure of the accounts of the European Monitoring Centre on Racism and Xenophobia for the financial year 2004 (2006/827/EC) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Monitoring Centre on Racism and Xenophobia for the financial year 2004 (1),  having regard to the Court of Auditors' report on the annual accounts of the European Monitoring Centre on Racism and Xenophobia for the financial year 2004, together with the Centre's replies (2),  having regard to the Council's recommendation of 14 March 2006 (5972/2006  C6-0093/2006),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to Council Regulation (EC) No 1035/97 of 2 June 1997 establishing a European Monitoring Centre on Racism and Xenophobia (4), and in particular Article 12a thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 71 of and Annex V to its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Civil Liberties, Justice and Home Affairs (A6-0096/2006), 1. Notes the following figures for the accounts of the European Monitoring Centre on Racism and Xenophobia for the financial years 2004 and 2003: Revenue and expenditure account for the financial years 2004 and 2003 (1000 EUR) 2004 2003 Revenue Community subsidies 5 675 7 318 Other revenue 421 374 Sundry revenue 35 Financial revenue 21 1 PHARE revenue 82 676 Total revenue (a) 6 234 8 369 Expenditure Staff  Title I of the budget Payments 2 645 2 618 Appropriations carried over 85 64 Administration  Title II of the budget Payments 447 412 Appropriations carried over 37 51 Operating activities  Title III of the budget Payments 2 352 1 678 Appropriations carried over 745 1 162 Assigned revenue (Phare and other) Payments 7 377 Appropriations carried over 0 694 Total expenditure (b) 6 318 7 055 Outturn for the financial year (a - b) - 84 1 334 Balance carried over from the previous financial year 98 -1 579 Appropriations carried over, cancelled 241 301 Appropriations for reuse from the previous financial year, not used 0 38 Amounts due written off - 23 0 Exchange-rate differences - 1 5 Amounts refunded to the Commission 0 Balance for the financial year 231 98 NB: Totals may include differences due to rounding. 2. Approves the closure of the accounts of the European Monitoring Centre on Racism and Xenophobia for the financial year 2004; 3. Instructs its President to forward this decision to the Director of the European Monitoring Centre on Racism and Xenophobia, the Council, the Commission and the Court of Auditors and to have it published in the Official Journal of the European Union (L series). The President Josep BORRELL FONTELLES The Secretary-General Julian PRIESTLEY (1) OJ C 269, 28.10.2005, p. 48. (2) OJ C 332, 28.12.2005, p. 97. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 151, 10.6.1997, p. 1. Regulation as amended by Regulation (EC) No 1652/2003 (OJ L 245, 29.9.2003, p. 33). (5) OJ L 357, 31.12.2002, p. 72. Regulation as amended by Regulation (EC, Euratom) No 1261/2005 (OJ L 201, 2.8.2005, p. 3).